Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20180126714 Note paragraphs [0002]; [0023] ; [0050]; [0051];  [0071]; [0236]; [0237]; and [0238]; Table 2 and claims 51-52.
With regard to claim 15 the reference discloses each limitations regarding a polyester resin composition, wherein formulas (II), III and IV are satisfied:
ACOOH/COOH < 2.0  (II)
Both Table 2 and paragraph [0054] of the reference discloses a value of <3 or more preferably <2.5 or less. The reference acknowledges the lowering of the oligomer production during the forming process of the polyester product by the use of alkali metal phosphate salt increases the hydrolysis resistance. Consequently, the reference teaches that the content of the alkali metal phosphate salt affects this change. The reference also acknowledges that it is possible to increase the hydrolysis resistance further by adding additional alkali metal thereby decreasing the ratio of value of delta COOH/COOH albeit at the expense of color tone. Given this teaching, an artisan would understand that the value of 3 as shown in Table 2 or <2.5 may be lowered if color tone were not critical to the final product. More importantly, it is noted that the values <2.5 overlap that which is claimed, i.e. <2  
… 5 ppm < Mn content (weight ratio with respect to said polyester resin composition) < 40 ppm (III), 
Note paragraphs [0050] and [0051] which disclose that polyester resin composition can promote its thermal resistance and decrease the gelation ratio by containing a reducible compound such as manganese copper or iodine. Examples of manganese compounds are disclosed therein.  Note also that the content is, in terms of < 40ppm as claimed. 
… 4 ppm < Na content (weight ratio with respect to said polyester resin composition) < 40 ppm (IV), 
Although the content is not disclosed in weight ratio in ppm, the reference does disclose the use of sodium. For example in Examples 120, 126, 132, and 136. For example in paragraph [0307]…., the reference discloses a mixture solution of 0.011 parts by weight of sodium dihydrogen phosphate dihydrate /0.007 parts by weight of phosphoric acid/ethylene glycol was added, and the mixture was stirred for 5 minutes. The amount appears to overlap or fall with the 4ppm<40ppm as claimed. 
….“wherein ACOOH is an increased amount of COOH end groups (equivalent/ton) after a moist-heat treatment under saturated steam at 155°C for 4 hours, and COOH is an amount of carboxyl end groups (equivalent/ton) in said polyester resin composition before said moist-heat treatment”, 
Note on page 1 paragraph [0006] second column, the reference discloses that the polyester resin composition according to any one of (1) to (3), wherein formula (III) is satisfied: (.DELTA.COOH/COOH)<3.5 (III) wherein .DELTA.COOH is the amount of increase in COOH terminal groups upon a 4-hour treatment under the conditions of 155.degree. C. and 100% RH. Consequently, the moist-heat conditions would be inherently present under the conditions of 4hrs at 155oC with the presence of COOH since water molecules will inherently be generated under such conditions causing moisture as claimed. 
claim 15 except 
formulas (I) ..an amount of generated linear oligomers (weight ratio with respect to said polyester resin composition) < 900 ppm (I) 
Although formula (I) in 900pmm is not explicitly disclosed in the reference as ppm, since both the delta COOH/COOH value and the gelation ratio of 5.5 fall within the ranges for the amount of linear oligomers generated, since both applicant and the reference are seeking to decrease the amount of oligomers generated, since both remedy this by the addition of the same alkali metal components etc. each under the same processing conditions, and since the reference discloses other means for determining the production rate of the oligomers:                   
                     
    PNG
    media_image1.png
    60
    309
    media_image1.png
    Greyscale

it is reasonable to conclude that the weight ratio would also inevitably fall within the range of <900ppm.                        
Moreover, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, particularly with regard to the amounts of metal phosphate salt, and the overlapping ranges for each of the formulas I-IV since the reference also seeks to reduce the linear oligomer thereby increasing hydrolysis resistance. Generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 16, 
wherein a total content of elements selected from nitrogen, sulfur and a halogen (weight ratio with respect to said polyester resin composition) is less than 10 ppm.
Note paragraph [0023] discloses [t]he melting point is not particularly limited, but the melting point of 150.degree. C. or less is preferred because of easy handling in practice. Paragraph [0024] further discloses [e]xamples of cations forming an ionic liquid include, but are not limited to, cations which have nitrogen as its ion center, cations having phosphorus as its ion center, cations having sulfur as its ion center, and cations having nitrogen and sulfur as its ion center. 
With regard to claims 17, 18 and 29, 
wherein a content of phosphorus element (weight ratio with respect to said polyester resin composition) is 17 ppm or more and 70 ppm or less. 
See paragraph [0071] discloses that a phosphorus compound to be used is not particularly limited. When phosphoric acid and an alkali metal phosphate salt are mixed and added, hydrolysis resistance can be further promoted. Thus, the combination of phosphoric acid and an alkali metal phosphate salt is more preferred. The amounts used appear to overlap those ranges and amounts claimed. 
With regard to claim 19, having a gelation ratio of 7 wt% or less.
 Note Table 2 of reference.
claim 20, wherein said polyester is polyethylene terephthalate. 
Note paragraph [0002] and paragraph [0018].
With regard to claim 21 directed to a polyester film composed of the polyester resin composition. 
See claims 50-52, Examples 74 to 81, 85 to 91 and Summary.

With regard to claim 22 directed to a laminated polyester film having at least one layer composed of the polyester resin composition…. 
See claims 51-52.

With regard to claim 23 directed to a laminated polyester film having a layer composed of the polyester resin composition according to claim 15 on at least one surface. 
See claim 52.

With regard to claim 24 directed to a releasable polyester film composed of the polyester resin composition. 
See paragraphs [0236], [0237], and [0238].

With regard to claim 25, 26, 27, 28, 30 the reference discloses the method of producing a polyester resin composition, comprising: 
subjecting a dicarboxylic acid component or an ester-forming derivative component thereof and a diol component,
 Note paragraph [0008] through paragraph [0012];
.. to “an esterification reaction or a transesterification reaction followed by a polycondensation reaction to produce a polyester, 

Under the Heading Summary, the reference teaches “the method of producing a polyester resin composition according to (17), wherein a dicarboxylic acid component and a diol component are used to produce a polyester, characterized by adding an ionic liquid between the end of transesterification or esterification reaction and the end of polycondensation reaction. (19) The method of producing a polyester resin composition according to (17) or (18), wherein, when a dicarboxylic acid component and a diol component are used to cause transesterification or esterification reaction, and then polycondensation reaction is performed to produce a polyester, a compound selected from any one of a titanium compound, an aluminum compound, and a germanium compound is used as a catalyst of the polycondensation reaction, and the ionic liquid is added between the end of the transesterification or esterification reaction and the end of polycondensation reaction.”
…wherein a manganese compound is added while the IV (intrinsic viscosity) of said polyester is 0.4 or less, 

See paragraphs [0050] and [0051] and note under the heading Examples that the “melt viscosity corresponding to the intrinsic viscosity” reached .5 which indicates that it was initially lower than .5 which then reads on 0.4 or less.
…a phosphorus compound and alkali metal phosphate are added before the end of said polycondensation reaction,

 	Note paragraph [0071] teaches …When phosphoric acid and an alkali metal phosphate salt are mixed and added, hydrolysis resistance can be further promoted. the combination of phosphoric acid and an alkali metal phosphate salt is more preferred.
See paragraph [0066] wherein the resulting esterification reactant of 255.degree. C. are added a polycondensation catalyst, a phosphorus compound, and an ionic liquid. In doing this operation, the temperature inside the system is preferably kept at 240 to 255.degree. C. so that the esterification product will not solidify. 

 …and contents thereof satisfy formulas (V) and (VI): 5 ppm < Mn content (weight ratio with respect to said polyester resin composition) < 40 ppm (V) 4 ppm < alkali metal element content (weight ratio with respect to said polyester resin composition) < 40 ppm (VI).


Note paragraphs [0050] and [0051]   (regarding Mn content), [0055] regarding alkali metal content) , Examples 120, 126, 132, and 136 and the discussion above regarding formulas (I)-(IV. 

With regard to claim 26, wherein said alkali metal phosphate is sodium phosphate. 
See paragraph [0056]

 With regard to claim  27, wherein said phosphorus compound is phosphoric acid.
See paragraphs [0070] and [0071].

With regard to claim  28,  wherein said polyester is polyethylene terephthalate. 


With regard to claim 30, wherein said phosphorus compound is phosphoric acid. 

See paragraphs [0070] and [0071].
Thus, the reference discloses each of the steps in the method of claims 25-30 except the particular ranges in ppm for the Mn content, alkali metal element content and the intrinsic viscosity of 0.4 or less. As noted above with regard to the intrinsic viscosity, the reference discloses that the “melt viscosity corresponding to the intrinsic viscosity” reached .5 which indicates that it was initially lower than .5 which then reads on 0.4 or less.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the Mn compound (and alkali metal content) before the completion of the polycondensation which is the end of the reaction as customarily performed in the art. Additionally, the particular ranges of these moieties are within or overlap that which is claimed. Nevertheless, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, particularly with regard to the amounts of Mn and alkali metal elements etc., since the reference also seeks to reduce the linear oligomer thereby increasing hydrolysis resistance. Generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
In conclusion, in view of the previous explanation above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). As stated above, although formula (I) in 900pmm is not disclosed in the reference as ppm, both the delta COOH/COOH value and the gelation ratio of 5.5 fall within the ranges for the amount of linear oligomers generated, since both applicant and the reference are seeking to decrease the amount of oligomers generated, since both remedy this by the addition of the same alkali metal components etc. each under the same processing conditions, and since the reference discloses other means for determining the production rate of the oligomers, it is reasonable to conclude that the weight ratio would also fall within and inevitably fall within the range of <900ppm.                        Moreover, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, particularly with regard to the amounts of metal phosphate salt, and the overlapping ranges for each of the formulas I-IV. Generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765